NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERT GOODMAN,                                 No.    17-56330

                Plaintiff-Appellee,             D.C. No. 2:15-cv-00020-FFM

 v.
                                                MEMORANDUM*
BERT DOHMEN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                 Frederick F. Mumm, Magistrate Judge, Presiding

                      Argued and Submitted April 11, 2019
                    Submission Withdrawn September 20, 2019
                          Resubmitted August 5, 2020
                              Pasadena, California

Before: RAWLINSON and MURGUIA, Circuit Judges, and GILSTRAP,**
District Judge.

      We previously affirmed the district court, except with respect to the

following state law issue of first impression, which we certified to the Supreme



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable James Rodney Gilstrap, United States Chief District
Judge for the Eastern District of Texas, sitting by designation.
Court of Delaware:

      In a Delaware limited partnership, does a general partner’s request to a
      limited partner for a one-time capital contribution constitute a request
      for “limited-partner action” such that the general partner has a duty of
      disclosure, and, if the general partner fails to disclose material
      information in connection with the request, may the limited partner
      prevail on a breach-of-fiduciary-duty claim without proving reliance
      and causation?

Goodman v. Dohmen, No. 17-56330, 2019 WL 9244984, at **4–5 (9th Cir. Sept.
20, 2019).

      The Supreme Court of Delaware accepted our certification request and

answered our certified question, as reframed below, in the negative:

      Under the stipulated facts of this dispute, the general partner’s request
      to a limited partner for a one-time capital contribution does not
      constitute a request for limited partner action such that the general
      partner has a fiduciary duty of disclosure. Even if the general partner
      had a fiduciary duty of disclosure, if the general partner failed to
      disclose material information in connection with the request, the limited
      partner cannot recover compensatory damages without proving reliance
      and causation.

Dohmen v. Goodman, No. 403, 2019, 2020 WL 3428213, at *10 (Del. June 23,
2020).

      The Supreme Court of Delaware’s decision requires resolution of this

remaining issue in favor of Defendant-Appellant Bert Dohmen. We therefore

REVERSE, VACATE the entry of judgment in favor of Plaintiff-Appellee Albert

Goodman, and REMAND for proceedings consistent with this disposition. Each

party shall bear his own costs.




                                         2